      Case 2:19-cv-03040-HB Document 44 Filed 05/21/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HELEN E. HENDERSON, et al.          :        CIVIL ACTION
                                    :
     V.                             :
                                    :
JUSTIN MATTHEWS, et al.             :        NO. 19-3040


                                 ORDER

          AND NOW, this      21st   day of May, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the Motion of Plaintiffs to Compel Responses to the

Fifth Request for Production of Documents Nos. 2 and 4 and the

Sixth Request for Production of Documents Nos. 1, 2, and 3 is

DENIED.


                                        BY THE COURT:



                                        /s/ Harvey Bartle III__ ______
                                                                    J.
